Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.408 Filed 05/18/21 Page 1 of 31




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MICHAEL FLOURNOY,

        Plaintiff,

v.                                                         Case No. 20-13130

JONATHAN HEMINGWAY,
et al.,

        Defendants.

________________________________/

     OPINION AND ORDER SUMMARILY DISMISSING THE COMPLAINT, DENYING
       PLAINTIFF’S MOTIONS FOR PRELIMINARY INJUNCTION, TEMPORARY
        RESTRAINING ORDER, AND ACCESS TO ELECTRONIC FILING, AND
           TERMINATING AS MOOT DEFENDANTS’ MOTION TO DISMISS

        This is a federal prisoner’s pro se civil rights action pursuant to Bivens v. Six

Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). Plaintiff Michael Flournoy, who

has paid the filing fee in full, is confined at the Milan Federal Correctional Institution in

Milan, Michigan. Plaintiff claims the warden and other corrections staff at FCI Milan

retaliated against him when he requested the correction of his security level

classification and transfer to a minimum security federal correctional facility, and that the

retaliation continued in response to his grievances and complaints. Plaintiff seeks a

declaratory judgment and injunctive relief, and compensatory and punitive damages.

        Plaintiff has moved for a preliminary injunction or temporary restraining order

(ECF Nos. 5, 10), as well as access to the court’s electronic filing system for pro se

litigators. (ECF Nos. 6, 9.) Defendants have filed a motion to dismiss. (ECF No. 11.)

Because Plaintiff failed to state a claim upon which relief may be granted, the complaint
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.409 Filed 05/18/21 Page 2 of 31




will be dismissed and Plaintiff’s motions will be denied. The court will terminate

Defendants’ motion to dismiss as moot.

                                   I.   BACKGROUND

       The following facts are either alleged in Plaintiff’s complaint or established in the

judicial record. At the pleading stage, the court accepts Plaintiff’s factual allegations as

true but makes no overt finding as to truth or falsity. Hill v. Snyder, 878 F.3d 193, 203

(6th Cir. 2017).

       In November 2019, Plaintiff Michael Flournoy requested the recalculation of his

security level classification to reflect a correction to his criminal history. (ECF No. 1,

PageID.10-11, Complaint.) Plaintiff’s custody level was reduced from “low” to

“minimum,” and he sought a transfer from FCI Milan to a lower level security facility.

(Id.) When Plaintiff’s requests were not met, he filed a mandamus complaint in this court

against FCI Milan Warden Jonathan Hemingway. (Case No. 20-10496, ECF No. 1.)

That case was dismissed on October 2, 2020. (Case No. 20-10496, ECF No. 34.)

       In the current suit, Plaintiff alleges that while litigating the mandamus action, he

suffered violations of his First Amendment rights in the form of retaliation, denial of his

right to file grievances, and a campaign of harassment. He also contends that he was

denied his right to due process under the Fifth Amendment. Plaintiff seeks both

damages and injunctive relief. He names as defendants Warden Hemingway; Assistant

Warden Fournelle; Cynthia Suydam, legal assistant; Unit Managers Vaughn and

Huddleston; Lieutenants Lachman and Dickman; Case Manager Ryan Lea; Correctional

Counselor C. Ellison; Chambers, a correctional officer of unknown rank; Unit Secretary




                                              2
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.410 Filed 05/18/21 Page 3 of 31




Romero-Licita; Unknown Regional Admin Remedy Coordinator; and an Unknown

Correctional Officer.

       Following the reclassification of Plaintiff’s security level and his request for

placement in a minimum-security facility, on December 3, 2019, Defendant Lea

allegedly threatened Plaintiff that Defendant Lea would increase Plaintiff’s security level

if he insisted on the transfer. (ECF No. 1, PageID.11.) Plaintiff attempted to grieve Lea’s

actions, but Defendant Ellison allegedly refused to provide Plaintiff with a grievance

form. (Id.) Plaintiff was able to obtain the forms from others and filed two complaints

through the Bureau of Prisons’ (“BOP”) “sensitive submission” grievance procedure. (Id.

at PageID.11-12.) Defendant Unknown Regional Administrative Remedy Coordinator

(“Regional Coordinator”) denied Plaintiff’s grievances against Lea and Ellison. (Id. at

PageID.12.) The Regional Coordinator made FCI Milan aware of Plaintiff’s “sensitive”

grievances, and instructed Plaintiff to file his complaint with FCI Milan directly. (Id.)

       On January 2, 2020, Defendants Lea, Unit Manager Huddleston, and Warden

Hemingway obtained a change to Plaintiff’s security classification that increased

Plaintiff’s security level back to “low.” (Id. at PageID.12) Plaintiff alleges that the change

was in retaliation for Plaintiff’s complaints to the regional office and that the form

contained “knowingly false information.” (Id.)

       Plaintiff resubmitted his complaints against Defendants Lea and Ellison to

Hemingway. (Id.) On January 11, after that resubmission, Defendant Ellison allegedly

called Plaintiff to his office and attempted to intimidate Plaintiff into stopping further

complaints. (Id. at PageID.13.) On January 23, 2020, Plaintiff emailed Defendants

Hemingway and Suydam, complaining of harassment. (Id.) On February 23, Defendant


                                               3
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.411 Filed 05/18/21 Page 4 of 31




Lea, Plaintiff’s case manager, told him not to ask for anything from him until his next

review in July. (Id.)

       Plaintiff filed the mandamus action on February 26, 2020, naming Hemingway as

the sole defendant. In that action, he alleged that by keeping Plaintiff at FCI Milan,

Defendant Hemingway was not complying with BOP policies. (Case No. 20-10496, ECF

No. 1, PageID.2.) The complaint included allegations of retaliation for his efforts to be

transferred. (Id. at PageID.3.)

       In the current suit, Plaintiff alleges that after the mandamus action was filed,

Defendants interfered with his ability to litigate that case by denying him documents to

which he was entitled or providing the documents too late to use in the mandamus

action. (Case No. 20-13130, ECF No. 1, PageID.14-15.) According to Plaintiff, in one

instance when he sought needed documentation, Defendants Ellison and Lea accused

him of lying and issued a disciplinary report for Plaintiff’s behavior. (Id. at PageID.15.)

Plaintiff contends that in this time period, Defendant Hemingway either did not respond

to his complaints or answered in a manner that “validated” and “fueled” further

retaliation. (Id. at PageID.14-15.)

       Plaintiff alleges that on April 29, 2020, in retaliation for grievances he filed

against Defendants Ellison and Lea, Ellison caused another inmate to plant contraband

in Plaintiff’s cell. (Id. at PageID.18-19; ECF No. 1-2, PageID.96.) This resulted in

Plaintiff being strip-searched and his cell “trashed” by Defendants “Unknown C/O,”

Romero-Licita, and Dickman. (Id. at PageID.19.) Nothing was found, and Plaintiff

received no disciplinary consequences. Plaintiff emailed Defendant Hemingway about

the incident. (ECF No. 1-2, PageID.96.)


                                              4
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.412 Filed 05/18/21 Page 5 of 31




       Plaintiff emailed Defendant Hemingway again at least four times on May 12,

2020, complaining about Defendant Ellison. (ECF No. 1-2, PageID.97-100.) On May 13,

Plaintiff filed grievances against Defendant Ellison in front of him, despite Ellison’s

attempts at intimidation and refusal to accept one of the grievances. (ECF No. 1,

PageID.20-21.) Plaintiff emailed Defendant Hemingway another four times on May 13,

after he submitted the complaints. (ECF No. 1-2, PageID.101-02; ECF No. 1-3,

PageID.105-06.) In his emails, Plaintiff repeatedly asserted Defendant Ellison should be

removed from his position.

       On May 13, after Plaintiff had filed and emailed his complaints about Defendant

Ellison, Defendants Lt. Dickman and Lt. Lachman allegedly instructed Plaintiff not to go

near Ellison or Plaintiff would be sent to segregation. (ECF No. 1, at PageID.21.)

Defendant Ellison had accused Plaintiff of creating a hostile environment for him. (Id. at

PageID.22.) Plaintiff was directed by the lieutenants to sign a form acknowledging

receipt of the letter describing the harassment and warning that he could receive an

incident report for stalking if he did not refrain from future such behavior. (Id. at

PageID.21-22; ECF No. 1-3, PageID.107.) Plaintiff contends this further obstructed his

ability to complain about the misconduct of prison officials. On May 14, 2020, Plaintiff

emailed Defendant Hemingway again, requesting a cell move as a result of the stalking

claim. (ECF No. 1-4, PageID.132.)

       Plaintiff complained to Defendants Hemingway, Fournelle, and Vaughn about not

receiving responses to his grievances in time for him to respond to them. (ECF No. 1,

PageID.23-24.) He states those Defendants ordered Plaintiff not to use the grievance

process. (Id. at PageID.24.) Throughout the time period that Plaintiff states he was


                                               5
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.413 Filed 05/18/21 Page 6 of 31




unable to file grievances, he communicated via email to Defendants Hemingway,

Fournelle, and Suydam, among others. He also submitted complaints to the Regional

Coordinator.

                                     II.   STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), the court is required to dismiss

a prisoner’s complaint if it determines that the action is frivolous, malicious, fails to state

a claim upon which relief can be granted, or seeks monetary relief from a defendant

immune from such relief. Flanory v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010) (citing 28

U.S.C. §§ 1915(e), 1915A(b); 42 U.S.C. § 1997e(c)). The screening requirement

extends to all prisoner civil cases, whether fee-paid or in forma pauperis, “as the statute

does not differentiate between civil actions brought by prisoners.” In re Prison Litigation

Reform Act, 105 F.3d 1131, 1134 (6th Cir. 1997). A complaint is frivolous “where it lacks

an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

It is “subject to dismissal for failure to state a claim if the allegations, taken as true,

show the plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S. 199, 215 (2007).

       When evaluating a complaint under PLRA standards, courts “construe the

complaint in the light most favorable to the plaintiff, accept all well-pleaded factual

allegations as true, and examine whether the complaint contains ‘sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.’” Hill, 878

F.3d at 203 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However, “the tenet

that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556


                                                6
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.414 Filed 05/18/21 Page 7 of 31




U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Pleadings filed by pro se litigants are “‘to be liberally construed,’ and ‘a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citing Estelle v. Gamble, 429 U.S.97, 106 (1976)).

       A complaint must set forth “a short and plain statement of the claim showing that

the pleader is entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ.

P. 8(a)(2), (3). “[D]etailed allegations” are not necessary, but under Rule 8(a) the

pleading must “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)). In addition, the “[f]actual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. (footnote and citations omitted).

       While Bivens addresses the actions of federal defendants and § 1983, those of

state defendants, courts “review Bivens and § 1983 actions under the same legal

principles[.]” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014). Under either, the

prisoner must prove two elements: “(1) that he . . . was deprived of a right secured by

the Constitution or laws of the United States; and (2) that the deprivation was caused by

a person acting under color of law.” Id. The plaintiff must establish the liability of each

individual defendant by that person’s own conduct: “Because vicarious liability is

inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676.


                                               7
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.415 Filed 05/18/21 Page 8 of 31




                                  III.   DISCUSSION

                           A. Cause of Action Under Bivens

       Plaintiff brings the instant action under Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388, 397 (1971). In the complaint, he states without qualification that

“[t]his is a Bivens suit.” (ECF No. 1, PageID.10.) Bivens created an implied right of

action under the Fourth Amendment against federal narcotics agents, without the

presence of a federal statute explicitly creating a cause of action. Id. The Supreme

Court decided Bivens in 1971, and between 1979 and 1980, it recognized an implied

right of action under the Constitution in two additional contexts: 1) under the Fifth

Amendment for sex discrimination in public employment; and 2) under the Eighth

Amendment for federal prisoners for deliberate indifference to medical needs. See

Minneci v. Pollard, 565 U.S. 118, 124 (2012) (citing Davis v. Passman, 442 U.S. 228

(1979); Carlson v. Green, 446 U.S. 14 (1980)). Since those decisions in the 1970s and

1980s, “[a]nd for almost 40 years, [the Supreme Court has] consistently rebuffed

requests to add to the claims allowed under Bivens.” Hernandez v. Mesa, 140 S. Ct.

735, 743 (2020). As the Court explained in Ziglar v. Abbasi:

       Given the notable change in the Court's approach to recognizing implied
       causes of action, however, the Court has made clear that expanding the
       Bivens remedy is now a “disfavored” judicial activity. [Ashcroft v. Iqbal,
       556 U.S. 662, 675 (2009)]. This is in accord with the Court's observation
       that it has “consistently refused to extend Bivens to any new context or
       new category of defendants.” Correctional Services Corp. v. Malesko, 534
       U.S. 61, 68, 122 S.Ct. 515, 151 L.Ed.2d 456 (2001).

                                            ...

       For example, the Court declined to create an implied damages remedy in
       the following cases: a First Amendment suit against a federal employer,
       Bush v. Lucas, 462 U.S. 367, 390, 103 S.Ct. 2404, 76 L.Ed.2d 648 (1983);
       a race-discrimination suit against military officers, Chappell v. Wallace,

                                             8
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.416 Filed 05/18/21 Page 9 of 31




      462 U.S. 296, 297, 304–305, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983); a
      substantive due process suit against military officers, United States v.
      Stanley, 483 U.S. 669, 671–672, 683–684, 107 S.Ct. 3054, 97 L.Ed.2d
      550 (1987); a procedural due process suit against Social Security officials,
      Schweiker v. Chilicky, 487 U.S. 412, 414, 108 S.Ct. 2460, 101 L.Ed.2d
      370 (1988); a procedural due process suit against a federal agency for
      wrongful termination, FDIC v. Meyer, 510 U.S. 471, 473–474, 114 S.Ct.
      996, 127 L.Ed.2d 308 (1994); an Eighth Amendment suit against a private
      prison operator, Malesko, supra, at 63, 122 S.Ct. 515; a due process suit
      against officials from the Bureau of Land Management, Wilkie v. Robbins,
      551 U.S. 537, 547–548, 562, 127 S.Ct. 2588, 168 L.Ed.2d 389 (2007);
      and an Eighth Amendment suit against prison guards at a private prison,
      [Minneci, 565 U.S. at 120].

137 S. Ct. 1843, 1857 (2017).

      Beyond the three categories of Bivens actions previously established by the

Supreme Court, Minneci, 565 U.S. at 124, the Sixth Circuit has recognized that the

application of Bivens to new contexts is exceedingly limited, if not completely

foreclosed:

      Subsequent developments leave [Bivens plaintiffs] with a forbidding hill to
      climb. What started out as a presumption in favor of implied rights of
      action has become a firm presumption against them.

                                        ...

      The Court's actions over the last four decades match its words. Most
      telling of all, it has rejected extensions of Bivens to claims that involve
      constitutional rights that Bivens already reaches. Carlson, for example,
      authorized a Bivens action for an Eighth Amendment claim of deliberate
      indifference to an inmate's medical needs. 446 U.S. at 16–18, 100 S.Ct.
      1468. But Minneci v. Pollard rejected a deliberate-indifference claim in the
      context of a privately operated prison, even if the Eighth Amendment
      otherwise applied there. [565 U.S. at 121, 131]. Bivens itself involved a
      Fourth Amendment seizure. 403 U.S. at 389–90, 91 S.Ct. 1999. But just
      five months ago, Hernandez v. Mesa rejected an invitation to innovate a
      similar remedy for a Fourth Amendment claim arising from a cross-border
      shooting. [140 S. Ct. at 744, 750].

Callahan v. Fed. Bureau of Prisons, 965 F.3d 520, 523 (6th Cir. 2020).




                                              9
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.417 Filed 05/18/21 Page 10 of 31




        The Sixth Circuit has rejected a federal prisoner’s attempt to bring a Bivens

 action under the First Amendment, noting that the Supreme Court “has never

 recognized a Bivens action for any First Amendment right.” Id. (citing Reichle v.

 Howards, 566 U.S. 658, 663 n.4 (2012)). In addition, the Sixth Circuit refused to

 recognize a new Bivens action for federal prisoners suing under the Fifth Amendment’s

 Due Process Clause. Harris v. FBOP, Case No. 19-3585, 2020 WL 7586968, at *2 (6th

 Cir. Sep. 22, 2020) (“[The plaintiff] does not present any legislative evidence that

 Congress intended to create a damages remedy in this context, and the running of a

 prison is traditionally left to the legislative and executive branches of government.”).

 Plaintiff brings his claims under the First Amendment and the Fifth Amendment’s Due

 Process Clause. (ECF No. 1, PageID.28-31.) He alleges Defendant interfered with his

 ability to file prison grievances and object to his security classification. (Id.)

        Bivens suits are exceptionally narrow, Hernandez, 140 S. Ct. at 743, and the

 recognition of a new Bivens action is “disfavored judicial activity.” Ziglar, 137 S. Ct. at

 1857 (quoting Ashcroft, 556 U.S. at 675). The Sixth Circuit has previously declined to

 extend Bivens to federal prisoners, the class of individuals of which Plaintiff is a

 member, alleging violations of the same constitutional rights that Plaintiff cites in his

 complaint. See Callahan, 965 F.3d at 523; Harris, 2020 WL 7586968, at *2.

 Consequently, Plaintiff does not have a valid cause of action, and dismissal is

 warranted on this basis alone.

                                        B. Res judicata

        Even if Plaintiff could bring his claims under Bivens, dismissal is justified on other

 grounds. Plaintiff filed an action for mandamus against Defendant Hemingway on


                                                10
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.418 Filed 05/18/21 Page 11 of 31




 February 26, 2020, seeking a reclassification of his security level and transfer to a lower

 security facility. (Case No. 20-10496.) Claims that accrued before that date are

 precluded in this case by res judicata because Plaintiff could have brought them in the

 earlier lawsuit. In the mandamus action, the court granted Defendant Hemingway’s

 motion for summary judgment, because he did not have a “clear nondiscretionary duty”

 to act on Plaintiff’s demands, and thus mandamus relief was not available. (Case No.

 20-10496, ECF No. 34, PageID.761-62.)

        Res judicata presents in one of two forms: issue preclusion and claim preclusion.

 Mitchell v. Chapman, 343 F.3d 811, 818 n.5 (6th Cir. 2003). “Claim preclusion generally

 refers to the effect of a prior judgment in foreclosing successive litigation of the very

 same claim, whether or not relitigation of the claim raises the same issues as the earlier

 suit.” Hanger Prosthetics & Orthotics E., Inc. v. Henson, 299 F. App’x 547, 554 (6th Cir.

 2008) (citing New Hampshire v. Maine, 532 U.S. 742, 748–49 (2001)). Issue preclusion

 applies to the prior litigation of “an issue of fact or law actually litigated and resolved . . .”

 Id. Courts may raise the doctrine of res judicata sua sponte under appropriate

 circumstances. Id. at 553 (citing Hutcherson v. Lauderdale County, 326 F.3d 747 (6th

 Cir. 2003)).

        “‘A final judgment on the merits of an action precludes the parties or their privies

 from relitigating issues that were or could have been raised in that action.’” Rawe v.

 Liberty Mut. Fire Ins. Co., 462 F.3d 521, 528 (6th Cir. 2006) (emphasis in original)

 (quoting Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981)). In other

 words, “[c]laim preclusion prevents parties from litigating matters that ‘should have been

 advanced in an earlier suit.’” Wheeler v. Dayton Police Dep’t, 807 F.3d 764, 766 (6th


                                                11
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.419 Filed 05/18/21 Page 12 of 31




 Cir. 2015) (quoting Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n. 1

 (1984)).

        Establishing claim preclusion requires finding:

        (1) “a final judgment on the merits” in a prior action; (2) “a subsequent suit
        between the same parties or their privies”; (3) an issue in the second
        lawsuit that should have been raised in the first; and (4) that the claims in
        both lawsuits arise from the same transaction.

 Id. (citing Montana v. United States, 440 U.S. 147, 153 (1979); Wilkins v. Jakeway, 183

 F.3d 528, 532, 535 (6th Cir. 1999)). All criteria are met for Plaintiff’s claims that arose

 before February 26, 2020, when he filed the mandamus action.

        First, a final judgment was issued on October 2, 2020, when the court dismissed

 the case on the merits. Next, Defendant Hemingway was named as a defendant in both

 cases. All other defendants in this action are privies to Hemingway, because they are

 sued in their official capacity (ECF No. 1, PageID.10), and thus represent the same

 entity. Heike v. Cent. Michigan Univ. Bd. of Trustees, 573 F. App’x 476, 481 (6th Cir.

 2014) (citing Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003)) (other citation omitted)

 (“[I]ndividuals sued in their official capacities stand in the shoes of the entity they

 represent.”). “[A] prior judgment for an official in his or her official capacity will preclude

 a subsequent action on the same claim (or a claim that could have been brought in the

 first action) against the relevant governmental entity.” Id. Further demonstrating privity,

 Defendants Huddleston and Lea (as well as Plaintiff’s “Unit Team,” which includes

 Defendant Ellison 1) were specifically named in the allegations in Plaintiff’s mandamus

 action. (See Case No. 20-10496, ECF No. 1, PageID.1-2.)



 1      Defendant Ellison is described as part of Plaintiff’s Unit Team in exhibits to the
 current complaint. (See, e.g., ECF No. 1-1, PageID.55, 61; ECF No. 1-2, PageID.77.)
                                                12
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.420 Filed 05/18/21 Page 13 of 31




        In the instant suit, Plaintiff alleges Defendants retaliated against him for

 advocating for a security classification level reduction. In December 2019, Defendant

 Lea allegedly threatened to increase Plaintiff’s security level if he continued to push for

 a transfer. (ECF No. 1, PageID.11.) Plaintiff grieved Defendant Lea’s actions, and

 subsequently, Defendants Lea, Huddleston, and Hemingway raised his security level in

 retaliation for his complaints. (Id. at PageID.12.) These claims meet the third criterion:

 they predate the mandamus complaint, and by alleging retaliation in that complaint,

 Plaintiff acknowledged the existence of the cause of action. (See Case No. 20-10496,

 ECF No. 1, PageID.3.) Finally, the basis of Plaintiff’s claims of retaliation here–his

 insistence on addressing the improper classification of his security level and

 Defendants’ refusal to place him in a minimum-security facility–arose out of the same

 transactions as those which led to his mandamus action.

        That the prior action was for a writ of mandamus and the current one a civil rights

 suit is not dispositive of the issue. “[A]lternative theories of recovery and . . . different

 remed[ies]” do not negate the application of claim preclusion “when those other theories

 could have been asserted and remedies could have been sought in the earlier action.”

 Musleh v. Am. Steamship Co., 326 F. Supp. 3d 507, 515 (E.D. Mich. 2018), aff’d, 766 F.

 App’x 214 (6th Cir. 2019) (citing Rawe, 462 F.3d at 529). Accordingly, Plaintiff’s claims

 that arose before February 26, 2020, are precluded because they could have been

 brought at the time the mandamus action was filed.

        Res judicata does not apply to the remainder of Plaintiff’s claims, which accrued

 after the mandamus action was filed. The analysis of those claims follows.




                                                13
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.421 Filed 05/18/21 Page 14 of 31




                                   C. Retaliation Claims

        Plaintiff alleges Defendants retaliated against him for pressing for a security level

 change and transfer to a minimum-security facility, as well as for his grievances and

 complaints. (ECF No. 1, PageID.28, 30.) He also argues that several Defendants

 carried out a campaign of harassment and threats against him for the same conduct.

 (Id. at PageID.30-31.)

        At the screening stage, the court must view Plaintiff’s allegations in a “light most

 favorable” to him, and must “accept all well-pleaded factual allegations as true[.]” Hill,

 878 F.3d at 203. The Sixth Circuit has observed that even when a plaintiff’s ability to

 prove the facts alleged is questionable, “the district court cannot dismiss a pro se

 prisoner’s pleading merely ‘because the court finds the plaintiff’s allegations unlikely.’”

 Thomas v. Eby, 481 F.3d 434, 442 (6th Cir. 2007) (citing Denton v. Hernandez, 504

 U.S. 25, 33 (1992)). Despite these generous standards, Plaintiff has not established that

 his First Amendment rights were violated by retaliatory actions and threats.

        To state a First Amendment retaliation claim, a plaintiff must plausibly allege that:

 “(1) he engaged in protected conduct; (2) the defendant took an adverse action against

 him ‘that would deter a person of ordinary firmness from continuing to engage in that

 conduct’; and (3) . . . the adverse action was taken (at least in part) because of the

 protected conduct.” Thomas, 481 F.3d at 440 (quoting Thaddeus-X v. Blatter, 175 F.3d

 378, 394 (6th Cir.1999) (en banc)).

        Filing grievances against prison officials on one’s own behalf is “undisputed[ly]”

 protected by the First Amendment. Hill v. Lappin, 630 F.3d 468, 472 (6th Cir. 2010)

 (quoting Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000)). Litigating a civil rights


                                              14
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.422 Filed 05/18/21 Page 15 of 31




 lawsuit is also protected. Bell v. Johnson, 308 F.3d 594, 607 (6th Cir. 2002) (citing

 Thaddeus–X, 175 F.3d at 396 n. 12). Thus, Plaintiff meets the first prong of the

 retaliation test. Thomas, 481 F.3d at 440.

         Next, an adverse action is one that is “capable of deterring a person of ordinary

 firmness” from exercising the constitutional right in question. Harbin-Bey v. Rutter, 420

 F.3d 571, 579 (6th Cir. 2005) (citing Bell, 308 F.3d at 606) (emphasis in original). Even

 a threat may satisfy this standard, if the threat may deter the protected conduct. Hill,

 630 F.3d at 472 (citing Pasley v. Conerly, 345 F. App’x 981, 985 (6th Cir. 2009)).

 “[B]ecause ‘there is no justification for harassing people for exercising their

 constitutional rights,’ the deterrent effect of the adverse action need not be great in

 order to be actionable.” Id. at 473 (citing Thaddeus-X, 175 F.3d at 397). At the pleading

 stage, a plaintiff must “‘merely . . . establish the factual basis for his claim that the

 retaliatory acts amounted to more than a de minimis injury.’” Id. (citing Bell, 308 F.3d at

 606).

         To meet the third prong of causation, a plaintiff must allege “that his protected

 conduct was a motivating factor” for the retaliatory acts. Maben v. Thelen, 887 F.3d 252,

 262 (6th Cir. 2018) (quoting Thaddeus–X, 175 F.3d at 399); see also Hill, 630 F.3d at

 475 (citing Siggers-El v. Barlow, 412 F.3d 693, 699 (6th Cir. 2005)) (adverse action

 must have been “motivated at least in part” by the protected conduct). “[R]etaliation

 ‘rarely can be supported with direct evidence of intent.’” Harbin-Bey, 420 F.3d at 580

 (citing Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987)). A plaintiff may rely on

 circumstantial evidence, but must still provide “specific, nonconclusory allegations”

 linking his conduct to the defendants’ retaliatory acts. Spencer v. City of Catlettsburg,


                                               15
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.423 Filed 05/18/21 Page 16 of 31




 506 F. App’x 392, 396 (6th Cir. 2012). “[C]onclusory allegations of retaliatory motive

 ‘unsupported by material facts’” will not suffice. Harbin-Bey, 420 F.3d at 580 (quoting

 Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987)); see also Murray v.

 Unknown Evert, 84 F. App’x 553, 556 (6th Cir.2003) (requiring “concrete and relevant

 particulars”).

        Plaintiff alleges several instances of Defendants’ retaliation for his grievances

 and complaints. First, he contends Defendant Ellison filed a disciplinary action against

 him for lying or making a false statement because of his grievances and his pursuit of a

 document necessary for his mandamus action. (ECF No 1, PageID.15; ECF No. 1-1,

 PageID.60, 68.)

        Charging an inmate with a major misconduct violation “is sufficiently adverse to

 ‘deter a person of ordinary firmness from the exercise of the right at stake,’ because

 conviction of such a violation could result in the prisoner’s segregation or loss of good

 time credits.” Carter v. Dolce, 647 F. Supp. 2d 826, 834–35 (E.D. Mich. 2009) (citing

 Thaddeus–X, 175 F.3d at 396; Brown v. Crowley, 312 F.3d 782, 789 (6th Cir. 2002)).

 “[A]ctions that result in more restrictions and fewer privileges for prisoners are

 considered adverse” because privileges “are all that prisoners really have.” Maben, 887

 F.3d 252, 266–67 (6th Cir. 2018) (citing Hill, 630 F.3d at 474)). A finding of guilt at a

 prison misconduct hearing does not act as an absolute bar to a prisoner’s First

 Amendment retaliation claim. Id. at 262.

        While Ellison’s actions meet the second element of First Amendment retaliation,

 Plaintiff fails on the third, as he has not established that Defendant Ellison’s motivation

 was retaliatory. Again, circumstantial evidence may support this prong, “with temporal


                                              16
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.424 Filed 05/18/21 Page 17 of 31




 proximity aiding in the analysis.” Spencer, 506 F. App’x at 396. That is, a plaintiff may

 allege a chronology of events from which a defendant’s retaliatory animus could

 reasonably be inferred. Manning v. Bolden, 25 F. App’x 269, 272 (6th Cir. 2001)

 (citations omitted). However, courts are “reluctant to find retaliatory motive from

 temporal proximity alone when that proximity is not ‘extremely close.’” Briggs v.

 Westcomb, 801 F. App’x 956, 960–61 (6th Cir. 2020) (citing Holzemer v. City of

 Memphis, 621 F.3d 512, 526 (6th Cir. 2010)).

        Here, Plaintiff contends Defendant Ellison retaliated against him over his

 grievances and complaints. But he fails to cite any grievances filed against Defendant

 Ellison or other individuals to support that assertion, let alone any filed “extremely

 close[ly]” to Ellison’s actions. Briggs, 801 F. App’x at 960. It is true that Plaintiff’s

 mandamus complaint was filed in this court approximately a week before the March 4,

 2020, disciplinary ticket (see Case No. 3:20-cv-10496), but Plaintiff does not allege that

 action was the source of Defendant Ellison’s retaliation.

        Other evidence courts examine to determine causation include statements by

 defendants or the disparate treatment of other prisoners. Hill, 630 F.3d at 476; see also

 Patterson v. Godward, 370 F. App’x 608, 610 (6th Cir. 2010). But Plaintiff provides no

 such evidentiary support. In fact, his response to the disciplinary action did not allege

 retaliation for prior grievances, but instead that Ellison issued it “to teach me a lesson

 because I woke him up.” (ECF No. 1-1, PageID.60.)

        Plaintiff has provided only conclusory allegations of Defendant Ellison’s

 retaliatory motive, and Plaintiff has not provided any evidence–direct or circumstantial–




                                                17
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.425 Filed 05/18/21 Page 18 of 31




 in support. By “merely alleg[ing] the ultimate fact of retaliation,” Murray, 84 F. App’x at

 556, Plaintiff’s argument for causation, and thus for actionable retaliation, fails.

        Next, Plaintiff alleges Defendant Ellison planted contraband in his cell, which

 resulted in him being strip-searched twice and his cell being “trashed.” (ECF No. 1,

 PageID.18-19.) Ellison did not participate in those searches, but “defendants . . . are

 responsible for ‘those consequences that inextricably follow from [their] alleged

 retaliatory conduct[.]’” LaFountain v. Harry, 716 F.3d 944, 949 (6th Cir. 2013) (quoting

 Siggers–El, 412 F.3d at 702). Plaintiff also names as defendants Unknown Corrections

 Officer, Romero-Licita, and Lt. Dickman, the individuals who carried out the searches.

        Strip and cell searches are justifiable responses to alleged violations of prison

 rules. “Unquestionably, ‘detect[ing] and deter[ring] the possession of contraband’ is a

 legitimate penological objective. Absent proof to the contrary, we must assume that a

 search of a prisoner is initiated in an effort to detect and deter contraband.” Stoudemire

 v. Mich. Dep’t of Corr., 705 F.3d 560, 572 (6th Cir. 2013) (citations omitted).

        Generally, “[a] single [cell] shakedown, unaccompanied by excessive use of

 force, verbal threats, a pattern of previous questionable shakedowns or other such

 factors, would not meet the adverse action standard.” Reynolds-Bey v. Harris, 428 F.

 App’x 493, 503-04 (6th Cir. 2011) (citing Tate v. Campbell, 85 F. App’x 413, 417 (6th

 Cir. 2003). Similarly, because “a convicted prisoner[‘s] . . . privacy rights may be less

 than those enjoyed by non-prisoners[],” even “suspicionless strip searches [are]

 permissible as a matter of constitutional law, but only so long as they [are] reasonable

 under the circumstances and performed pursuant to a legitimate penological

 justification.” Stoudemire, 705 F.3d at 572, 575 (citations omitted).


                                              18
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.426 Filed 05/18/21 Page 19 of 31




         For the purposes of screening Plaintiff’s complaint, the court must take as true

 his allegation the searches were a consequence of Defendant Ellison’s having

 contraband planted in his cell and were not justified by legitimate penological objectives.

 Plaintiff’s allegations provide Stoudemire’s “proof to the contrary” of the lack of

 legitimacy and reasonableness of these searches. He has adequately alleged adverse

 action. 705 F.3d at 572.

        However, Plaintiff has not demonstrated that Defendant Ellison acted with a

 retaliatory motive because he again provides only conclusory allegations, not specific or

 concrete facts establishing causation. Plaintiff’s most recent complaint about Defendant

 Ellison before the April 29, 2020, cell search was on March 27 (see ECF No. 1-1,

 PageID.70), which undermines temporal proximity. He provides no other allegations

 which would support a finding of retaliation.

        Plaintiff’s allegations against the other Defendants also fail on the third element

 of First Amendment retaliation. First, as explained above, prison searches are generally

 conducted for the legitimate penological purpose of detecting and deterring contraband.

 Stoudemire, 705 F.3d at 572. Plaintiff does not allege that Defendants Unknown

 Correctional Officer, Romero-Licita, or Lt. Dickman knew the charge of contraband

 possession was unfounded. As a result, the court must presume these Defendants’

 searches of Plaintiff’s cell and person were for legitimate purposes. Id. And a “defendant

 must have known about the protected activity in order for it to have motivated the

 adverse action.” Thaddeus-X, 175 F.3d at 387 n.3. Plaintiff has not alleged these

 defendants were aware of any of his First Amendment protected conduct and acted in

 retaliation.


                                              19
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.427 Filed 05/18/21 Page 20 of 31




        Next, Plaintiff charges Defendants Dickman and Lachman with retaliation

 because they threatened “false stalking charges if He [sic] continued to seek

 investigations and removal of disorderly staff.” (ECF No. 1, PageID.31.) The letter

 Plaintiff received from Lachman lists Plaintiff’s complaints and actions against

 Defendant Ellison, describing them as “constantly accusing Counselor Ellison of abuse

 of power and demanding” Ellison be “investigate[d], removed from office and

 prosecuted[.]” (ECF No. 1-3, PageID.107.) These and other actions by Plaintiff caused a

 “hostile environment” for Ellison. (Id.) The letter warns Plaintiff that if this behavior does

 not cease, he could be written up for stalking. (Id.)

        In the prison setting, the type of conduct that is constitutionally protected is

 limited. “[I]t is generally much harder for a prisoner to show that his conduct is protected

 because prison regulations are allowed to infringe on prisoners’ rights as long as they

 are rationally related to a legitimate penological concern.” Thaddeus-X, 175 F.3d at 395

 (citing Turner v. Safley, 482 U.S. 78 (1987)). Federal courts “generally defer to the

 judgments of prison officials in upholding regulations,’” Thompson v. Campbell, 81 F.

 App’x 563, 567 (6th Cir. 2003), and are “ill equipped” to “second-guess prison

 administrators.” Jones v. Caruso, 569 F.3d 258, 278 (6th Cir. 2009) (quoting Bruce v.

 Ylst, 351 F.3d 1283, 1290 (9th Cir. 2003)). Here, the court will not second-guess FCI

 Milan officials’ determination that further complaints by Plaintiff against Defendant

 Ellison would represent an abuse of the grievance process. Violating a legitimate prison

 regulation is not “protected conduct[,]” and thus cannot be the basis for a retaliation

 claim. Thaddeus-X, 175 F.3d at 395. The same is true of “[a]busive or manipulative use




                                              20
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.428 Filed 05/18/21 Page 21 of 31




 of a grievance system[.]” Maben, 887 F.3d at 264 (citing King v. Zamiara, 680 F.3d 686,

 699 (6th Cir. 2012)).

        Plaintiff’s own exhibits demonstrate between the day before and the day he

 received the “stalking” charge warning, he filed at least three grievances against

 Defendant Ellison and sent at least eight emails to Defendant Hemingway, all

 complaining about Ellison and demanding his removal. (See ECF No. 1, PageID.20-21,

 97-106.) The Sixth Circuit found prison officials had not unconstitutionally retaliated

 against a prisoner who “was filing approximately five grievances or appeals . . . per

 week” because it was undisputed “that the sheer volume of Ward’s complaints

 interfered with prison administration and caused tension among staff.” Ward v. Dyke, 58

 F.3d 271, 274 (6th Cir. 1995). “Prison officials are clearly free to punish inmate conduct

 that threatens the orderly administration of the prison.” King, 680 F.3d at 699 (quoting

 Brown v. Crowley, 312 F.3d 782, 791 (6th Cir. 2002)).

        The Supreme Court has instructed courts to “accept[] as true” a plaintiff’s factual

 allegations to determine whether they “‘state a claim to relief that is plausible on its

 face.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570.) However, that direction

 “is inapplicable to legal conclusions.” Id. Courts “are not bound to accept as true a legal

 conclusion couched as a factual allegation[.]” Id. (citing Twombly, 550 U.S. at 555.)

        On this claim, the court disagrees with Plaintiff’s conclusory allegation

 Defendants Lachman and Dickman’s disciplinary orders were delivered with retaliatory

 intent. Instead, Defendants appear to have been motivated by a desire to maintain

 institutional order and prevent “interfer[ence] with prison administration.” Ward, 58 F.3d

 at 274.


                                              21
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.429 Filed 05/18/21 Page 22 of 31




        Plaintiff also complains about other instances in which Defendant Ellison

 attempted to harass or intimidate him. However, “[a]n inmate has no right to be free

 from verbal abuse, and minor threats do not rise to the level of a constitutional violation.

 Smith v. Craven, 61 F. App’x 159, 162 (6th Cir. 2003) (citing Ivey v. Wilson, 832 F.2d

 950, 954–55 (6th Cir.1987); Thaddeus–X, 175 F.3d at 398).

        Finally, Plaintiff contends Defendant Lea retaliated against him by denying him

 case manager services. (ECF No. 1, PageID.13.) Plaintiff provides the note from

 Defendant Lea, which merely instructs him to request his security classification

 information at his next program review in July 2020. (Id. at PageID.65.) This was not a

 “denial” of services, nor would it deter a person of ordinary firmness from protected

 conduct.

        None of Plaintiff’s claims of retaliation meet the elements of a valid First

 Amendment retaliation claim. Thomas, 481 F.3d at 440. Thus, he has failed to state a

 claim upon which relief may be granted.

                 D. Interference with Access to the Grievance Process

        Plaintiff next argues his First Amendment right to file grievances against prison

 officials was violated by Defendants Hemingway, Fournelle, Vaughn, Lea, and Ellison.

 (ECF No. 1, PageID.29.) “An inmate has an undisputed First Amendment right to file

 grievances against prison officials on his own behalf.” Herron, 203 F.3d at 415 (citing

 Noble v. Schmitt, 87 F.3d 157, 162 (6th Cir. 1996)). However, “there is no

 constitutionally protected due process right to unfettered access to prison grievance

 procedures.” Walker v. Michigan Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005)

 (collecting cases). Prison officials are not constitutionally obligated “to follow all of [their]


                                                22
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.430 Filed 05/18/21 Page 23 of 31




 grievance procedures,” nor to “properly investigate” an inmate’s grievances. Carlton v.

 Jondreau, 76 F. App’x 642, 644 (6th Cir. 2003) (citation omitted).

        In addition, “[s]ection 1983 liability may not be imposed simply because a

 defendant denied an administrative grievance or failed to act based upon information

 contained in a grievance.” Lee v. Michigan Parole Bd., 104 F. App’x 490, 493 (6th Cir.

 2004) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.1999)); see also Proctor v.

 Applegate, 661 F. Supp. 2d 743, 755 (E.D. Mich. 2009) (“[A] prison official’s failure to

 respond to a prisoner’s letter or grievance does not state a constitutional claim.”). This

 applies as well to Bivens actions: “Bivens is not designed to hold officers responsible for

 acts of their subordinates.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017) (citing Iqbal,

 556 U.S. at 676).

        Accordingly, allegations that Defendants denied or failed to respond to Plaintiff’s

 complaints do not state a claim upon which relief may be granted. These allegations

 include the Regional Coordinator’s denials of Plaintiff’s complaints (ECF No.1,

 PageID.12, 16), and claims that Defendants Hemingway (id. at PageID.14-17, 23),

 Suydam (id. at PageID.16-17), and Fournelle (id.) rejected his complaints and appeals

 or failed to respond to them.

        Plaintiff also cannot show his right to redress was lost. “A prisoner’s constitutional

 right to assert grievances typically is not violated when prison officials prohibit only ‘one

 of several ways in which inmates may voice their complaints to, and seek relief, from

 prison officials’ while leaving a formal grievance procedure intact.” Griffin v. Berghuis,

 563 F. App’x 411, 415-16 (6th Cir. 2014) (citing Jones v. N.C. Prisoners’ Labor Union,

 Inc., 433 U.S. 119, 130 n.6 (1977)). Among other allegations of interference, Plaintiff


                                              23
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.431 Filed 05/18/21 Page 24 of 31




 contends he was told not to use the grievance process (ECF No. 1, PageID.24) and that

 Defendant Ellison refused to provide him a grievance form. (Id. at PageID.11.) However,

 throughout the time period in question, Plaintiff reports numerous instances in which he

 was able to raise his complaints with Defendants Hemingway, Fournelle, and the

 Regional Coordinator, among others. For instance, Plaintiff emailed Defendants

 Hemingway, Suydam, and Fournelle, and typically received responses from those

 individuals. (See id. at PageID.17, 20, 23.) On other occasions, he obtained grievance

 forms from Defendant Ellison and submitted several complaints against him, despite

 Ellison’s alleged intimidation. (Id. at PageID.20.)

        Plaintiff was also able to continue to submit his complaints outside FCI Milan to

 the regional office. (Id. at PageID.25.) Plaintiff’s emails, complaints, and even court

 filings continued after he was accused of “stalking” Defendant Ellison in mid-May and

 was purportedly instructed not to use the grievance process. (Id. at PageID.23-24.) This

 demonstrates Plaintiff maintained alternative ways to seek redress.

        A pro se litigant’s ability to invoke the judicial system may also demonstrate his

 or her access to the courts was not impeded. See Azeez v. DeRobertis, 568 F. Supp. 8,

 10 (N.D. Ill. 1982). Here, Plaintiff was able to file this lawsuit as well as the prior

 mandamus action. And regarding litigation, a plaintiff will be required to exhaust only

 “available administrative remedies.” Walker, 128 F. App’x at 441 (citing 42 U.S.C. §

 1997e(a)) (emphasis in original). A grievance process that is not “available” will not bar

 subsequent litigation due to a failure to exhaust. Id. at 446-47. In Plaintiff’s mandamus

 case, the court did not rely on his failure to exhaust his claims when it dismissed the




                                               24
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.432 Filed 05/18/21 Page 25 of 31




 action, despite Defendant Hemingway’s invitation to do so in his motion for summary

 judgment. (Case No. 20-10496, ECF No. 34, PageID.762.)

        Plaintiff cannot demonstrate that his First Amendment rights were violated by

 Defendants’ interference with his access to the grievance process. Plaintiff’s claims of

 interference with the grievance process and denial of his access to it are not claims

 upon which relief may be granted.

                                   E. Due Process Claims

        Plaintiff argues his Fifth Amendment right to due process in “prison custody

 classification and the grievance process” was violated by Defendants. (ECF No. 1,

 PageID.30.) He further states that “Defendants knowingly circumvented

 congressional/agency guidance to prevent Plaintiff from receiving the same services,

 opportunities, and processing as other inmates.” (Id.)

        First, substantive due process claims face a “virtually insurmountable uphill

 struggle,” because the plaintiff must establish “that the government conduct in question

 was so reprehensible as to ‘shock the conscience’ of the court.” Catanzaro v. Harry, 848

 F. Supp. 2d 780, 798–99 (W.D. Mich. 2012) (citing Rimmer–Bey v. Brown, 62 F.3d 789,

 791 n. 4 (6th Cir.1995)). Due process is intended to protect “the individual against

 arbitrary action of government[.]” Cty. of Sacramento v. Lewis, 523 U.S. 833, 845 (1998)

 (citing Wolff v. McDonnell, 418 U.S. 539, 558 (1974)). Lewis opined that “only the most

 egregious official conduct” or “conduct intended to injure in some way unjustifiable by

 any government interest” would shock the conscience and be considered

 unconstitutionally arbitrary. Id. at 846, 849. Plaintiff’s complaints of interference with his

 access to the grievance process and with his proper security classification and


                                               25
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.433 Filed 05/18/21 Page 26 of 31




 placement in no way suggests conduct so egregious as to violate his due process

 rights.

           Plaintiff has also failed to show that he was denied procedural due process. Such

 claims require a two-pronged inquiry: first, “whether there exists a liberty or property

 interest which has been interfered with by the State, [and] second . . . whether the

 procedures attendant upon that deprivation were constitutionally sufficient.” Bazzetta v.

 McGinnis, 430 F.3d 795, 801 (6th Cir. 2005) (citing Kentucky Dep’t of Corr. v.

 Thompson, 490 U.S. 454, 460 (1989).

           Claims about security classification and facility placement do not establish a liberty

 interest. This is so because “the Constitution itself does not give rise to a liberty interest

 in avoiding transfer to more adverse conditions of confinement.” Wilkinson v. Austin, 545

 U.S. 209, 221 (2005) (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)). Only those

 sanctions which impose “atypical and significant hardship on the inmate in relation to the

 ordinary incidents of prison life” will implicate the Due Process Clause. Sandin v. Conner,

 515 U.S. 472, 484 (1995).

           Analyzed against those standards, courts have determined that “a prisoner has no

 constitutional right to remain incarcerated in a particular prison or to be held in a specific

 security classification.” Cash v. Reno, 134 F.3d 370 (6th Cir. 1997) (Table) (citing Moody

 v. Daggert, 429 U.S. 78, 88 n. 9 (1976); Meachum, 427 U.S. at 224); accord Bazzetta,

 430 F.3d at 804. And as explained in the previous section, Plaintiff has no “constitutionally

 protected due process right to unfettered access to prison grievance procedures.” Walker,

 128 F. App’x at 445. Plaintiff’s assertions of due process rights violations are not claims

 on which relief may be granted.


                                                 26
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.434 Filed 05/18/21 Page 27 of 31




                          F. Additional Claims and Defendants

        Plaintiff’s only allegation against Defendant Huddleston not precluded by res

 judicata is that Huddleston gave Plaintiff a document Defendant Lea refused to provide

 but did so too late for Plaintiff to use it in his mandamus case. (ECF No. 1, PageID.14.)

 “[T]he right of access to the courts prohibits prison officials from erecting any barriers

 that may impede the inmate accessibility to the courts.” McFarland v. Luttrell, 51 F.3d

 272 (6th Cir. 1995) (citing Knop v. Johnson, 977 F.2d at 996, 1009 (6th Cir. 1992)).

 Demonstrating a violation of that right requires a plaintiff “show an actual injury to a non-

 frivolous legal proceeding arising from the defendants’ alleged conduct.” Colvin v.

 Schaublin, 113 F. App’x 655, 657 (6th Cir. 2004) (citing Lewis v. Casey, 518 U.S. 343,

 351 (1996)).

        To that end, Plaintiff does not cite any documents or evidence he was denied

 that would have resulted in a different outcome for his mandamus action. The basis for

 the court’s denial of mandamus relief was a legal determination regarding the

 “discretionary” aspect of Bureau of Prisons policy, not the facts of Plaintiff’s case. The

 presence or absence of documentary evidence would not have altered that outcome.

        As to Defendant Chambers, Plaintiff’s sole allegation is that he instructed Plaintiff

 to request a document from Defendant Lea (ECF No. 1, PageID15.). Plaintiff makes no

 connection between Chambers’ conduct and any constitutional injury he suffered.

 G. Plaintiff’s Motions for Preliminary Injunction and Temporary Restraining Order

        Plaintiff seeks a preliminary injunction and temporary restraining order pursuant

 to Fed. R. Civ. P. 65. (ECF No. 5.) Plaintiff’s proposed show cause order seeks to direct

 Defendants to “adhere to the PLRA” regarding legal mail, and to refrain from


                                              27
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.435 Filed 05/18/21 Page 28 of 31




 intimidating and retaliating against Plaintiff, from questioning him about this civil suit,

 and from denying him “free and uninhabited [sic] access to administrative and judicial

 forms for seeking redress of grievances.” (ECF No. 5, PageID.183-184.) In a second

 motion for a TRO, Plaintiff requests the court order Defendants to “restrain themselves”

 until his first motion for preliminary injunction is heard on the merits. (ECF No. 10,

 PageID.231.)

        A plaintiff seeking a TRO or preliminary injunction bears a heavy burden,

 because “preliminary injunctions are extraordinary and drastic remedies . . . never

 awarded as of right.” Am. Civil Liberties Union Fund of Michigan v. Livingston Cty., 796

 F.3d 636, 642 (6th Cir. 2015) (citation omitted). Determining whether to grant such relief

 requires balancing four factors:

        (1) whether the movant has a strong likelihood of success on the merits;
        (2) whether the movant would suffer irreparable injury absent the
        injunction; (3) whether the injunction would cause substantial harm to
        others; and (4) whether the public interest would be served by the
        issuance of an injunction.”

 Id. (citing Bays v. City of Fairborn, 668 F.3d 814, 818–19 (6th Cir. 2012)). “Although no

 one factor is controlling,” a movant who cannot demonstrate likelihood of success on

 the merits typically cannot attain preliminary relief. Gonzales v. Nat’l Bd. of Med.

 Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000). As explained above, Plaintiff has not

 established even a plausible claim for relief, so he cannot hope to reach the higher

 threshold of a “strong likelihood of success on the merits.”

        Further, “[a] plaintiff must always show irreparable harm before a preliminary

 injunction may issue.” SEIU Health Care Michigan v. Snyder, 875 F. Supp. 2d 710, 723

 (E.D. Mich. 2012) (citing Friendship Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100,


                                               28
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.436 Filed 05/18/21 Page 29 of 31




 104 (6th Cir. 1982)). Plaintiff’s motions for relief do not establish that he would suffer

 irreparable injury without an injunction or TRO.

        Because the first two factors weigh so significantly against Plaintiff, the court

 need not address the remaining parts of the inquiry. See In re DeLorean Co., 755 F.2d

 1223, 1228 (6th Cir. 1985). The motions will be denied.

                            H. Pro Se Litigant E-Filing Access

        Finally, Plaintiff has moved for access to the court’s pro se e-filing system. (ECF

 Nos. 6, 9.) He argues he has had difficulty mailing documents to court and that the

 email system at FCI Milan is the most reliable form of communication for its inmates.

 (ECF No. 6, PageID.188.) He notes such access would permit “timely filing.” (ECF No.

 9, PageID.226.)

        In response to the COVID-19 pandemic and closure of the Federal District Court

 for the Eastern District of Michigan courthouses, the Clerk of the Court established a

 form of electronic filing for pro se litigants to upload their pleadings. See Temporary Pro

 Se Document Upload, United States District Court for the Eastern District of Michigan,

 http://www.mied.uscourts.gov/index.cfm?pageFunction=proSeDocs (last visited May 13,

 2021). However, the court’s Local Rules limit “pro se part[ies]” entitled to use the system

 to non-incarcerated persons only. United States District Court for the Eastern District of

 Michigan, Electronic Filing Policies and Procedures 2, 5 (2020). Plaintiff is not entitled to

 use the pro se e-filing system.

        The prison mailbox rule protects Plaintiff’s interest in filing timely pleadings.

 Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (citing Richard v. Ray, 290 F.3d 810,

 812-13 (6th Cir. 2002)). The filing date is the date a prisoner litigant submits a document


                                              29
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.437 Filed 05/18/21 Page 30 of 31




 to prison authorities for mailing, regardless of when the authorities actually mail it.

 Richard, 290 F.3d at 813; see also Meeks v. Michigan Dep’t of Corr., No. 2:19-CV-

 12506, 2020 WL 6161263, at *1 (E.D. Mich. Oct. 21, 2020) (Steeh, J.) (citing Hudson v.

 Martin, 68 F. Supp. 2d 798, 799, n. 2 (E.D. Mich. 1999)). Accordingly, access to the e-

 filing system is not necessary to protect Plaintiff’s ability to litigate his case in this court,

 and his motions will be denied.

                             I. Defendants’ Motion to Dismiss

        On May 6, 2021, Defendants moved to dismiss the complaint. (ECF No. 11.) As

 explained above, Plaintiff has failed to state a claim upon which relief will be granted,

 and under the PLRA, the court will dismiss Plaintiff’s claims sua sponte. See Flanory v.

 Bonn, 604 F.3d at 252. Thus, the court will terminate Defendants’ motion as moot.

                                    IV.    CONCLUSION

        IT IS ORDERED that the Complaint is summarily DISMISSED WITH

 PREJUDICE pursuant to 28 U.S.C. § 1915A(b); 42 U.S.C. § 1997e(c).

        IT IS FURTHER ORDERED that Plaintiff’s “Motion for Preliminary Injunction”

 (ECF No. 5), his “Motion for . . . Temporary Restraining Order” (ECF No. 10), and his

 “Motion[s] for Access to Pro-Se Electronic Filing” (ECF Nos. 6 and 9) are DENIED.

        Finally, IT IS ORDERED that Defendant’s “Motion to Dismiss” (ECF No. 11) is

 TERMINATED AS MOOT.

                                                     s/Robert H. Cleland                             /
                                                     ROBERT H. CLELAND
                                                     UNITED STATES DISTRICT JUDGE
 Dated: May 18, 2021




                                                30
Case 3:20-cv-13130-RHC-PTM ECF No. 12, PageID.438 Filed 05/18/21 Page 31 of 31




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 18, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                    /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-13130.FLOURNOY.SummaryDismissal.PLS.RMK.docx




                                                     31
